Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 06/13/2021 in which claims 1-12 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebrun et al (hereinafter Lebrun) (US 2016/0083106 A1).
As to claim 1, Lebrun discloses an electrical architecture of an aircraft (see Fig 2) comprising: 
a plurality of primary generators (Fig 2, G1, G2) each associated with a propulsion engine of the aircraft, each of the primary generators being configured so as to deliver a nominal power (see parag [0023]), 
a plurality of primary electrical networks (Fig 2, Bus DC1, Bus DC2, Bus AC) each associated with a primary generator in nominal operating mode and operating at a first nominal voltage (see parag [0025]), 

an electrical energy accumulation device (Fig 2, SUP 1, SUP 2) connected directly to the secondary network, 
a first electrical energy converter (Fig 2, A1) arranged between the secondary electrical network (Fig 2, Transient Bus) and a first of the primary electrical networks (Fig 2, Bus DC1), allowing energy to be transferred from the first of the primary electrical networks to the secondary electrical network, the first electrical energy converter being intended to supply electrical energy to the electrical energy accumulation device (Fig 2, SUP 1, SUP 2) in nominal operating mode, 
a second electrical energy converter (Fig 2, B2) arranged between the secondary electrical network (Fig 2, Transient Bus) and a second of the primary electrical networks (Fig 2, Bus DC2), allowing energy to be transferred, in nominal operating mode, from the secondary electrical network to the second of the primary electrical networks, 
the electrical energy accumulation device (Fig ,2 SUP 1, SUP 2) and the second electrical energy converter (Fig 2, B2) being configured so as to allow the second of the primary electrical networks (Fig 2, Bus DC2) to be supplied with a power at least equal to half the nominal power of one of the primary generators (Fig 2, G1, G2, see parag [0034], "The third curve shows the power supplied by the supercapacitors during these phases. This power is likewise always at zero, apart from during the rapid accelerations, during which the power supplied by said supercapacitors is equal to 100% of the 
As to claim 2, Lebrun discloses the electrical architecture according to claim 1, further comprising: 
least one regulated low-voltage DC network (Fig 2, Battery Bus) whose nominal voltage is substantially between 24 and 30 V (common practice on aircraft), the low-voltage DC network being separate from the single-part secondary electrical network (Fig 2, Transient Bus), at least one battery (Fig 2, BAT 1, BAT 2) connected to the low-voltage DC network, a third electrical energy converter (Fig 2, DC Convr 1) for supplying power to the low-voltage DC network from one of the primary electrical networks, a fourth electrical energy converter (Fig 2, DC Convr 2) for supplying power to one of the primary electrical networks to which the essential loads of the aircraft are connected.
As to claim 3, Lebron discloses the electrical architecture according to claim 1, wherein the primary electrical networks (Fig 2, Bus DC1, DC2) are regulated and wherein the secondary electrical network (Fig 2, Transient Bus) is a DC voltage network whose voltage is set by the electrical energy accumulation device (see parags [0023-0027]).
As to claim 8, Lebrun discloses the electrical architecture according to claim 1, further comprising a domestic cabin electrical network connected to the secondary electrical network by way of a third electrical energy converter without passing via one of the primary electrical networks (see Fig 2, parags [0023-0027]).
As to claim 9, Lebrun discloses the electrical architecture according to claim 1, further comprising an essential electrical network for supplying power to the essential 
As to claim 10, Lebrun discloses the electrical architecture according to claim 1, further comprising an electrical power distribution system and a control module for controlling the secondary electrical network, exchanging information in order to drive the electrical energy converters (see Fig 2, parags [0023-0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebrun et al (hereinafter Lebrun) (US 2016/0083106 A1) in view of EP 2801719 A1 (hereinafter EP719). 
As to claim 6, Lebrun does not disclose the electrical architecture according to claim 1, further comprising a regenerative load connected to the secondary electrical network by way of a bidirectional converter without passing via one of the primary electrical networks.
However, EP719 discloses a regenerative load connected to the secondary electrical network by way of a bidirectional converter without passing via one of the primary electrical networks (see Fig 4, parags [0032-0033]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of .
3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebrun et al (hereinafter Lebrun) (US 2016/0083106 A1) in view of WO 2008/049886 A1 (hereinafter WO886).
As to claim 7, Lebron does not disclose the electrical architecture according to claim 1, further comprising at least one electric generator unit independent of any propulsion engine of the aircraft and connected to the secondary electrical network without passing via one of the primary electrical networks.
However, WO886 discloses at least one electric generator unit independent of any propulsion engine of the aircraft and connected to the secondary electrical network without passing via one of the primary electrical networks (see Fig 2, page 4 line 11 to page 5 line 7). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Lebrun to include the teachings of WO886 in order to provide power to the secondary network when needed.
Allowable Subject Matter
Claims 4-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 14, 2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836